DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-4, 6, 11-16 are pending.  Claim 1 is independent. Claims 2, 7-10 are cancelled in the claims filed 1/7/2021.  Claims 14-16 are newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Costard (US 8.784,503 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) is withdrawn in light of Applicants amendments.
The rejection of claims 1-13 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) is withdrawn.
The rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over Costard (US 8,784,503 B2) in view of Yang et al. (US 7,887,672 B2) is withdrawn.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered. Applicants urge that Yang do not teach the antifoaming agent, strong base and bleaching agent as is 
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al. (US 7,887,672 B2) in light of WIKIPEDIA definition of Sisal, (pdf attached) further in view of Hardy et al. (US 4,56,314).
Yang et al. (US 7,887,672 B2) illustrate a method for extracting natural cellulosic fibre bundles including sisal (see table R, col.33-34) notoriously known to be from the Aspargacea family, See attached WIKIPEDIA definition of sisal], via carrying out an alkaline treatment for 15-90 minutes at 60-100°C (see claim 3); carrying out an enzymatic treatment at a temperature of 10 to 65°C (see claim 4) by adding ligninolytic enzymes (xylanase and cellulase) (see col.15,ln.7) to separate the fibre bundles from the connecting material in the cellulose source; bleaching (example 13) and softening (col.18,ln.65, col.19,.n.54, col.43, and col.38,ln.36).  

Regarding new claim 16, see Yang et al. col.7,ln.20-50, teaching one of ordinary skill to cut the natural fibers with in the claimed range sizes.  
Examiner notes that Yang et al. generally mentions a bleaching step in example 13, however, do not exemplify the claimed bleaching with an antifoaming agent, strong base, catalyst and bleaching agent as required by the instant claims 1, 14 and 15.  
Hardy et al. (US 4,536,314) teach bleach compositions for bleaching sisal fibers (see col.20, ln.26) at or below 60C using a composition comprising the claimed alkaline hydrogen peroxide bleach (see col.1,ln.61), stearyl alcohols (col.13,ln.4), NaOH with magnesium sulfate in col.28, formulation within Example 14.  Examiner notes the notation MVEMA is defined in col.26,ln.55-60 to be with the claimed strong base NaOH.  In examplary formulations 24 and 26, in col.30, Hardy et al. guide one of ordinary skill to include the ASC disodium salt of sulphonated stearic acid with claimed strong base denoted with MVEMA + NaOH.  

One of ordinary skill would have been motivated to combine the teachings of Yang et al. with that of Hardy since both are in the analogous art of bleaching sisal fibers. 
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.  Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764